DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The replacement drawings filed on 22 October 2020 are acceptable.
Election/Restriction: 

1c.	Applicant's election without traverse of Group I (claims 31-37), filed on 30 July 2020 is acknowledged.   
1d.	Claims 31-50 are pending, of which claims 31-37 are under consideration. 
1e.	Claims 38-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.
The restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:

2.	The information disclosure statements filed on 09/09/20; 10/30/20; 01/25/21; 03/01/21; 04/05/21; 06/30/21; 08/02/21; 09/08/21; 09/23/21; 11/01/21 and 12/09/21 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. 

Specification: 
The disclosure is objected to because of the following informalities: 


Priority:
4.	The subject matter recited in instant claims 31-37 does not find support in the current specification or in any of the prior-filed provisional and nonprovisional applications.  Specifically there is no support in the speciation for the following limitations recited in claim 1:
“…wherein the second domain comprises a soluble interleukin-15 receptor alpha Sushi moiety (IL-15RaSu) fused to an immunoglobulin G fragment, crystallizable (Fc) moiety”. “….the anti-CD20 moiety is covalently fused to the IL-15 moiety; or the anti-CD20 moiety is covalently fused to the IL-15RaSu moiety”.  
Therefore the filing date of the instant application, 09 July 2020 is used for the purposes of applying prior art.  
Applicant states that this application is a continuation or divisional application of the prior-filed application.  A continuation or divisional application cannot include new matter.  Applicant is required to change the relationship (continuation or divisional application) to continuation-in-part because this application contains matter not disclosed in the prior-filed applications. 


New matter:
Claim Rejections - 35 U.S.C. § 112:

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 31-37 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 recites in line 3 “…wherein the second domain comprises a soluble interleukin-15 receptor alpha Sushi moiety (IL-15RaSu) fused to an immunoglobulin G fragment, crystallizable (Fc) moiety”. 
Claim 1 also recites in lines 10-11 “….the anti-CD20 moiety is covalently fused to the IL-15 moiety; or the anti-CD20 moiety is covalently fused to the IL-15RaSu moiety”.  
However, said limitations are neither disclosed nor flow naturally from the specification as originally filed.

Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 



	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6a.	Claims 31-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al, (US-PG-PUB: 2017/0342119, published on 30 November 2017). 
The instant claims 31-37 are drawn to a fusion protein comprising a first domain and second domain, wherein the first domain comprises an interleukin-15 (IL-15) moiety, wherein the second domain comprises a soluble interleukin-15 receptor alpha Sushi moiety (IL-15RαSu) fused to an immunoglobulin G fragment, crystallizable (Fc) moiety, wherein the IL-15 moiety of a first domain binds to the soluble IL-15RαSu moiety of the second domain to form a soluble complex, and wherein at least the first domain or the second domain further comprises an anti-CD20 moiety, such that: the anti-CD20 moiety is covalently fused to the IL-15 moiety; or the anti-CD20 moiety is covalently fused to the IL-15RαSu moiety, wherein the anti-CD20 moiety is a single chain variable, wherein the first domain comprises the anti-CD20 moiety and the second domain comprises the anti-CD20 moiety.
Liu et al disclose a fusion protein known as 2B8T2M that comprises the ALT-803 scaffold, (IL-15N72 and IL-15RαSu) fused to four single-chains of the tumor-targeting 
With respect to claims 35 and 36, the Liu et al reference teaches a fusion protein that comprises the recited sequences, (see paragraphs 0195-0196). Instant SEQ ID NO:3 shares 100% identity to SEQ ID NO:5 of Liu et al reference and instant SEQ ID NO:6 shares 100% identity to SEQ ID NO:6 of Liu et al reference.
Therefore, the Liu et al reference anticipates instant claims 31-37 absent any evidence on the contrary.

6b.	Claims 31-34 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (The Journal of Biological Chemistry’ 11 November 2016; Vol. 291,No. 46, pages 23869-23881, cited on the IDS of 08/02/2021). 
The instant claims 31, 33-34 and 37 are drawn to a fusion protein comprising a first domain and second domain, wherein the first domain comprises an interleukin-15 (IL-15) moiety, wherein the second domain comprises a soluble interleukin-15 receptor alpha Sushi moiety (IL-15RαSu) fused to an immunoglobulin G fragment, crystallizable (Fc) moiety, wherein the IL-15 moiety of a first domain binds to the soluble IL-15RαSu moiety of the second domain to form a soluble complex, and wherein at least the first domain or the second domain further comprises an anti-CD20 moiety, such that: the anti-CD20 moiety is covalently fused to the IL-15 moiety; or the anti-CD20 moiety is covalently fused to the IL-15RαSu moiety, wherein the anti-CD20 moiety is a single chain variable, 
Liu et al teach a fusion protein that comprises IL-15N72D mutant and IL15RSuFc complex, known as ALT-803, (see abstract). The reference also teaches a fusion protein designated as 2B8T2M, wherein the ALT-803 scaffold is fused to four single chains of the anti-CD20 antibody rituximab, (see abstract). The reference teaches that sc2B8, (wherein the variable regions of the heavy and light chains of rituximab is converted into single-chain variable fragment (scFv)) is genetically fused to the N termini of IL-15N72D and IL-15RSuFc proteins of ALT-803 and that the sc2B8-IL15RSuFc was expected to form a covalent dimer using the disulfide bonds provided by the Fc domain, (see page 23870, column 1, figure 1).  With respect to the limitation that the IL-15RαSu fused to the crystallizable (Fc) moiety, it is well known in the art that the Fc Fragment is the crystallizable part of the Ab molecule, (see Czajkowsky et al, EMBO Mol Med (2012) 4, 1015–1028). 
Therefore, the Liu et al reference anticipates instant claims 31-34 and 37 absent any evidence on the contrary.

Closest Prior Art:	 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7a.	Wong et al, (US Patent 8,507,222, issued on 13 August 2013, cited on the IDS of 09/09/2020), teach a fusion protein that comprises anti-CD20 scAb/ IL-15RαSu /huIgG1, (see column 8, lines 6-32; column 15, lines 31-41, figures 56, 63). The reference also 
Conclusion:
8.	No claim is allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647